IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


DWIGHT MARSHALL,                            :   No. 428 EAL 2020
                                            :
                   Petitioner               :
                                            :   Petition for Allowance of Appeal
                                            :   from the Order of the
             v.                             :   Commonwealth Court
                                            :
                                            :
PENNSYLVANIA BOARD OF PROBATION             :
AND PAROLE,                                 :
                                            :
                   Respondent               :


                                    ORDER



PER CURIAM

     AND NOW, this 21st day of April, 2021, the Petition for Allowance of Appeal is

DENIED.